    Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 1 of 18 Page ID #:677



             1   Zia F. Modabber (SBN 137388)
             2   zia.modabber@katten.com
                 Leah E.A. Solomon (SBN 275347)
             3   leah.solomon@katten.com
             4   Joanna M. Hill (SBN 301515)
                 joanna.hill@katten.com
             5   KATTEN MUCHIN ROSENMAN LLP
             6   2029 Century Park East, Suite 2600
                 Los Angeles, CA 90067-3012
             7   Telephone: 310.788.4400
             8   Facsimile: 310.788.4471

             9   Attorneys for Defendant
                 SONY MUSIC ENTERTAINMENT and MONTERO LAMAR
            10
                 HILL P/K/A LIL NAS X
            11
            12                      UNITED STATES DISTRICT COURT

            13                    CENTRAL DISTRICT OF CALIFORNIA

            14
                 THE MUSIC FORCE, LLC,                 Case No. 2:19-cv-06430 – FMO (RAOx)
            15
                            Plaintiff                  AMENDED STIPULATED
            16
                                                       PROTECTIVE ORDER
            17        v.

            18   SONY MUSIC ENTERTAINMENT;
                 MONTERO LAMAR HILL, AKA
            19   LIL NAS X (“X”); and DOES 1 –
            20   100,
            21              Defendants
            22
            23
            24
            25
            26
            27
            28
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                    2:19-CV-06430 – FMO (RAOX)
144770058
    Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 2 of 18 Page ID #:678



             1   1.    A. PURPOSES AND LIMITATIONS1
             2         Discovery in this action is likely to involve production of confidential,
             3   proprietary or private information for which special protection from public
             4   disclosure and from use for any purpose other than prosecuting this litigation may
             5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
             6   enter the following Stipulated Protective Order. The parties acknowledge that this
             7   Order does not confer blanket protections on all disclosures or responses to
             8   discovery and that the protection it affords from public disclosure and use extends
             9   only to the limited information or items that are entitled to confidential treatment
            10   under the applicable legal principles.
            11         B. GOOD CAUSE STATEMENT
            12         This action is likely to involve confidential contracts, commercially and/or
            13   competitively sensitive information, financial records and information, and/or
            14   proprietary information for which special protection from public disclosure and
            15   from use for any purpose other than prosecution of this action is warranted. Such
            16   confidential and proprietary materials and information consist of, among other
            17   things, confidential business or financial information, information regarding
            18   confidential business practices, or other confidential commercial information
            19   (including information implicating privacy rights of third parties), information
            20   otherwise generally unavailable to the public, or which may be privileged or
            21   otherwise protected from disclosure under state or federal statutes, court rules, case
            22   decisions, or common law. Accordingly, to expedite the flow of information, to
            23   facilitate the prompt resolution of disputes over confidentiality of discovery
            24   materials, to adequately protect information the parties are entitled to keep
            25   confidential, to ensure that the parties are permitted reasonable necessary uses of
            26
                 1
            27         This Stipulated Protective Order is substantially based on the model
                 protective order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
            28
                                                           1
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                               2:19-CV-06430 – FMO (RAOX)
144770058
    Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 3 of 18 Page ID #:679



             1   such material in preparation for and in the conduct of trial, to address their
             2   handling at the end of the litigation, and serve the ends of justice, a protective order
             3   for such information is justified in this matter. It is the intent of the parties that
             4   information will not be designated as confidential for tactical reasons and that
             5   nothing be so designated without a good faith belief that it has been maintained in
             6   a confidential, non-public manner, and there is good cause why it should not be
             7   part of the public record of this case.
             8      C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
             9         The parties further acknowledge, as set forth in Section 12.3, below, that this
            10   Stipulated Protective Order does not entitle them to file confidential information
            11   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
            12   and the standards that will be applied when a party seeks permission from the court
            13   to file material under seal.
            14         There is a strong presumption that the public has a right of access to judicial
            15   proceedings and records in civil cases. In connection with non-dispositive motions,
            16   good cause must be shown to support a filing under seal. See Kamakana v. City
            17   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
            18   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
            19   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
            20   orders require good cause showing), and a specific showing of good cause or
            21   compelling reasons with proper evidentiary support and legal justification, must be
            22   made with respect to Protected Material that a party seeks to file under seal. The
            23   parties’   mere    designation     of     Disclosure   or   Discovery     Material     as
            24   CONFIDENTIAL or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” does
            25   not—without the submission of competent evidence by declaration, establishing
            26   that the material sought to be filed under seal qualifies as confidential, privileged,
            27   or otherwise protectable—constitute good cause.
            28
                                                              2
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                                 2:19-CV-06430 – FMO (RAOX)
144770058
    Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 4 of 18 Page ID #:680



             1         Further, if a party requests sealing related to a dispositive motion or trial,
             2   then compelling reasons, not only good cause, for the sealing must be shown, and
             3   the relief sought shall be narrowly tailored to serve the specific interest to be
             4   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
             5   2010). For each item or type of information, document, or thing sought to be filed
             6   or introduced under seal in connection with a dispositive motion or trial, the party
             7   seeking protection must articulate compelling reasons, supported by specific facts
             8   and legal justification, for the requested sealing order. Again, competent evidence
             9   supporting the application to file documents under seal must be provided by
            10   declaration.
            11         Any document that is not confidential, privileged, or otherwise protectable
            12   in its entirety will not be filed under seal if the confidential portions can be
            13   redacted. If documents can be redacted, then a redacted version for public viewing,
            14   omitting only the confidential, privileged, or otherwise protectable portions of the
            15   document, shall be filed. Any application that seeks to file documents under seal in
            16   their entirety should include an explanation of why redaction is not feasible.
            17   2.    DEFINITIONS
            18         2.1      Action: Case No. 2:19-cv-06430 – FMO (RAOx) currently pending in
            19   the district court for the Central District of California.
            20         2.2      Challenging Party: a Party or Non-Party that challenges the
            21   designation of information or items under this Order.
            22         2.3      “CONFIDENTIAL” Information or Items: information (regardless of
            23   how it is generated, stored or maintained) or tangible things that qualify for
            24   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
            25   the Good Cause Statement.
            26         2.4      Confidential – Attorneys’ Eyes Only: information regardless of how
            27   it is generated, stored or maintained) or tangible things that qualify for protection
            28
                                                             3
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                               2:19-CV-06430 – FMO (RAOX)
144770058
    Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 5 of 18 Page ID #:681



             1   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
             2   Cause Statement that is also of such a nature that a risk of competitive injury
             3   would be created if such information were disclosed to persons other than those
             4   identified in Paragraph 7 of this Order, such as trade secrets, sensitive financial or
             5   business information, or material prepared by its industry advisors, financial
             6   advisors, accounting advisors, experts and consultants (and their respective staff)
             7   that are retained by the signatories to this Order in connection with the Action, and
             8   only to the extent that the Designating Party believes in good faith that such
             9   material is of such a nature that “Confidential – Attorneys’ Eyes Only” treatment is
            10   warranted.
            11         2.5    Counsel: Outside Counsel of Record, House Counsel, and Other
            12   Outside Counsel (as well as their support staff).
            13         2.6    Designating Party: a Party or Non-Party that designates information or
            14   items that it produces in disclosures or in responses to discovery as
            15   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
            16         2.7    Disclosure or Discovery Material: all items or information, regardless
            17   of the medium or manner in which it is generated, stored, or maintained (including,
            18   among other things, testimony, transcripts, and tangible things), that are produced
            19   or generated in disclosures or responses to discovery in this matter.
            20         2.8    Expert: a person with specialized knowledge or experience in a matter
            21   pertinent to the litigation who has been retained by a Party or its counsel to serve
            22   as an expert witness or as a consultant in this Action.
            23         2.9    House Counsel: attorneys who are employees of a party to this Action.
            24   House Counsel does not include Outside Counsel of Record or any other outside
            25   counsel.
            26         2.10 Non-Party: any natural person, partnership, corporation, association or
            27   other legal entity not named as a Party to this action.
            28
                                                            4
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                               2:19-CV-06430 – FMO (RAOX)
144770058
    Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 6 of 18 Page ID #:682



             1         2.11 Other Outside Counsel: attorneys who are not employees of a party to
             2   this Action but are retained to represent or advise a party to this Action, but who
             3   have not appeared in this Action on behalf of that party (e.g. transactional counsel
             4   for a party) or are affiliated with a law firm that has appeared on behalf of that
             5   party, and includes support staff.
             6         2.12 Outside Counsel of Record: attorneys who are not employees of a
             7   party to this Action but are retained to represent or advise a party to this Action
             8   and have appeared in this Action on behalf of that party or are affiliated with a law
             9   firm that has appeared on behalf of that party, and includes support staff.
            10         2.13 Party: any party to this Action, including all of its officers, directors,
            11   employees, consultants, retained experts, Outside Counsel of Record, and Other
            12   Outside Counsel (and their support staffs).
            13         2.14 Producing Party: a Party or Non-Party that produces Disclosure or
            14   Discovery Material in this Action.
            15         2.15 Professional Vendors: persons or entities that provide litigation
            16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
            17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
            18   and their employees and subcontractors.
            19         2.16 Protected Material: any Disclosure or Discovery Material that is
            20   designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
            21   ONLY.”
            22         2.17 Receiving Party: a Party that receives Disclosure or Discovery
            23   Material from a Producing Party.
            24   3.    SCOPE
            25         The protections conferred by this Stipulation and Order cover not only
            26   Protected Material (as defined above), but also (1) any information copied or
            27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
            28
                                                           5
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                               2:19-CV-06430 – FMO (RAOX)
144770058
    Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 7 of 18 Page ID #:683



             1   compilations of Protected Material; and (3) any testimony (including deposition
             2   testimony and expert reports), conversations, or presentations by Parties or their
             3   Counsel that might reveal Protected Material.
             4         Any use of Protected Material at trial shall be governed by the orders of the
             5   trial judge. This Order does not govern the use of Protected Material at trial.
             6   4.    DURATION
             7         Once a case proceeds to trial, information that was designated as
             8   CONFIDENTIAL or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
             9   maintained pursuant to this protective order used or introduced as an exhibit at trial
            10   becomes public and will be presumptively available to all members of the public,
            11   including the press, unless compelling reasons supported by specific factual
            12   findings to proceed otherwise are made to the trial judge in advance of the trial.
            13   See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
            14   sealing documents produced in discovery from “compelling reasons” standard
            15   when merits-related documents are part of court record). Accordingly, as to
            16   Protected Material used or introduced at trial, the terms of this protective order do
            17   not extend beyond the use or introduction of such material at trial. If Protected
            18   Material is not used or introduced at trial, the terms of this protective order shall
            19   remain in effect as to that material.
            20   5.    DESIGNATING PROTECTED MATERIAL
            21         5.1    Exercise of Restraint and Care in Designating Material for Protection.
            22   Each Party or Non-Party that designates information or items for protection under
            23   this Order must take care to limit any such designation to specific material that
            24   qualifies under the appropriate standards. The Designating Party must designate for
            25   protection only those parts of material, documents, items or oral or written
            26   communications that qualify so that other portions of the material, documents,
            27
            28
                                                           6
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                                2:19-CV-06430 – FMO (RAOX)
144770058
    Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 8 of 18 Page ID #:684



             1   items or communications for which protection is not warranted are not swept
             2   unjustifiably within the ambit of this Order.
             3         Mass, indiscriminate or routinized designations are prohibited. Designations
             4   that are shown to be clearly unjustified or that have been made for an improper
             5   purpose (e.g., to unnecessarily encumber the case development process or to
             6   impose unnecessary expenses and burdens on other parties) may expose the
             7   Designating Party to sanctions.
             8         If it comes to a Designating Party’s attention that information or items that it
             9   designated for protection do not qualify for protection, that Designating Party must
            10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
            11         5.2    Manner and Timing of Designations. Except as otherwise provided in
            12   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
            13   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
            14   under this Order must be clearly so designated before the material is disclosed or
            15   produced.
            16         Designation in conformity with this Order requires:
            17                (a) for information in documentary form (e.g., paper or electronic
            18   documents, but excluding transcripts of depositions or other pretrial or trial
            19   proceedings), that the Producing Party affix at a minimum, the legend
            20   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY
            21   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
            22   material. If only a portion of the material on a page qualifies for protection, the
            23   Producing Party also must clearly identify the protected portion(s) (e.g., by making
            24   appropriate markings in the margins).
            25         A Party or Non-Party that makes original documents available for inspection
            26   need not designate them for protection until after the inspecting Party has indicated
            27   which documents it would like copied and produced. During the inspection and
            28
                                                           7
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                               2:19-CV-06430 – FMO (RAOX)
144770058
    Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 9 of 18 Page ID #:685



             1   before the designation, all of the material made available for inspection shall be
             2   deemed “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
             3   ONLY. After the inspecting Party has identified the documents it wants copied
             4   and produced, the Producing Party must determine which documents, or portions
             5   thereof, qualify for protection under this Order. Then, before producing the
             6   specified documents, the Producing Party must affix the “CONFIDENTIAL
             7   legend” to each page that contains Protected Material. If only a portion of the
             8   material on a page qualifies for protection, the Producing Party also must clearly
             9   identify the protected portion(s) (e.g., by making appropriate markings in the
            10   margins).
            11                 (b)   for testimony given in depositions that the Designating Party
            12   identifies the Disclosure or Discovery Material on the record, before the close of
            13   the deposition all protected testimony.
            14                 (c)   for information produced in some form other than documentary
            15   and for any other tangible items, that the Producing Party affix in a prominent
            16   place on the exterior of the container or containers in which the information is
            17   stored the legend “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’
            18   EYES ONLY. If only a portion or portions of the information warrants protection,
            19   the Producing Party, to the extent practicable, shall identify the protected
            20   portion(s).
            21                 5.3   Inadvertent Failures to Designate. If timely corrected, i.e.,
            22   reasonably promptly after discovering an inadvertent failure to designate qualified
            23   information, such inadvertent failure to designate items does not, standing alone,
            24   waive the Designating Party’s right to secure protection under this Order for such
            25   material. Upon such timely correction of a designation, the Receiving Party must
            26   make reasonable efforts to assure that the material is treated in accordance with the
            27   provisions of this Order.
            28
                                                           8
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                              2:19-CV-06430 – FMO (RAOX)
144770058
   Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 10 of 18 Page ID #:686



             1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
             2         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
             3   designation of confidentiality at any time that is consistent with the Court’s
             4   Scheduling Order.
             5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
             6   resolution process under Local Rule 37.1 et seq.
             7         6.3    Burden of Persuasion. The burden of persuasion in any such challenge
             8   proceeding shall be on the Designating Party. Frivolous challenges, and those
             9   made for an improper purpose (e.g., to harass or impose unnecessary expenses and
            10   burdens on other parties) may expose the Challenging Party to sanctions. Unless
            11   the Designating Party has waived or withdrawn the confidentiality designation, all
            12   parties shall continue to afford the material in question the level of protection to
            13   which it is entitled under the Producing Party’s designation until the Court rules on
            14   the challenge.
            15   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
            16         7.1    Basic Principles. A Receiving Party may use Protected Material that is
            17   disclosed or produced by another Party or by a Non-Party in connection with this
            18   Action only for prosecuting, defending or attempting to settle this Action. Such
            19   Protected Material may be disclosed only to the categories of persons and under
            20   the conditions described in this Order. When the Action has been terminated, a
            21   Receiving Party must comply with the provisions of section 13 below (FINAL
            22   DISPOSITION).
            23         Protected Material must be stored and maintained by a Receiving Party at a
            24   location and in a secure manner that ensures that access is limited to the persons
            25   authorized under this Order.
            26         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
            27   otherwise ordered by the court or permitted in writing by the Designating Party, a
            28
                                                          9
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                              2:19-CV-06430 – FMO (RAOX)
144770058
   Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 11 of 18 Page ID #:687



             1   Receiving      Party     may    disclose    any    information   or   item    designated
             2   “CONFIDENTIAL” only to:
             3                  (a)     the Receiving Party’s Outside Counsel of Record in this Action,
             4   as well as employees of said Outside Counsel of Record to whom it is reasonably
             5   necessary to disclose the information for this Action;
             6                  (b)     the Receiving Party’s Other Outside Counsel, as well as
             7   employees of said Other Outside Counsel to whom it is reasonably necessary to
             8   disclose the information for this Action;
             9                  (c)     the officers, directors, and employees (including House
            10   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
            11   this Action;
            12                  (d)     Experts (as defined in this Order) of the Receiving Party to
            13   whom disclosure is reasonably necessary for this Action and who have signed the
            14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
            15                  (e)     the court and its personnel;
            16                  (f)     court reporters and their staff;
            17                  (f)     professional jury or trial consultants, mock jurors, and
            18   Professional Vendors to whom disclosure is reasonably necessary for this Action
            19   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
            20   A);
            21                  (g)     the author or recipient of a document containing the
            22   information or a custodian or other person who otherwise possessed or knew the
            23   information;
            24                  (h)     during their depositions, witnesses, and attorneys for witnesses,
            25   in the Action to whom disclosure is reasonably necessary provided: (1) the
            26   deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
            27   and (2) they will not be permitted to keep any confidential information unless they
            28
                                                              10
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                                  2:19-CV-06430 – FMO (RAOX)
144770058
   Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 12 of 18 Page ID #:688



             1   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
             2   otherwise agreed by the Designating Party or ordered by the court. Pages of
             3   transcribed deposition testimony or exhibits to depositions that reveal Protected
             4   Material may be separately bound by the court reporter and may not be disclosed
             5   to anyone except as permitted under this Stipulated Protective Order; and
             6                  (i)   any mediator or settlement officer, and their supporting
             7   personnel, mutually agreed upon by any of the parties engaged in settlement
             8   discussions.
             9         7.3      Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
            10   Information or Items. Unless otherwise ordered by the court or permitted in
            11   writing by the Designating Party, a Receiving Party may disclose any information
            12   or item designated or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
            13                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
            14   as well as employees of said Outside Counsel of Record to whom it is reasonably
            15   necessary to disclose the information for this Action; and
            16                  (b)   the Receiving Party’s Other Outside Counsel, as well as
            17   employees of said Other Outside Counsel to whom it is reasonably necessary to
            18   disclose the information for this Action.
            19   8.    PROTECTED            MATERIAL              SUBPOENAED       OR      ORDERED
            20         PRODUCED IN OTHER LITIGATION
            21         If a Party is served with a subpoena or a court order issued in other litigation
            22   that compels disclosure of any information or items designated in this Action as
            23   “CONFIDENTIAL,” that Party must:
            24         (a)      within five days of the Party’s receipt of the subpoena or court order,
            25   notify in writing the Designating Party. Such notification shall include a copy of
            26   the subpoena or court order;
            27
            28
                                                             11
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                                2:19-CV-06430 – FMO (RAOX)
144770058
   Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 13 of 18 Page ID #:689



             1         (b)    promptly notify in writing the party who caused the subpoena or order
             2   to issue in the other litigation that some or all of the material covered by the
             3   subpoena or order is subject to this Protective Order. Such notification shall
             4   include a copy of this Stipulated Protective Order; and
             5         (c) cooperate with respect to all reasonable procedures sought to be pursued
             6   by the Designating Party whose Protected Material may be affected.
             7         If the Designating Party timely seeks a protective order, the Party served
             8   with the subpoena or court order shall not produce any information designated in
             9   this action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
            10   ONLY” before a determination by the court from which the subpoena or order
            11   issued, unless the Party has obtained the Designating Party’s permission. The
            12   Designating Party shall bear the burden and expense of seeking protection in that
            13   court of its confidential material and nothing in these provisions should be
            14   construed as authorizing or encouraging a Receiving Party in this Action to
            15   disobey a lawful directive from another court.
            16   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
            17   PRODUCED IN THIS LITIGATION
            18         (a) The terms of this Order are applicable to information produced by a Non-
            19   Party in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL
            20   – ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in
            21   connection with this litigation is protected by the remedies and relief provided by
            22   this Order. Nothing in these provisions should be construed as prohibiting a Non-
            23   Party from seeking additional protections.
            24         (b) In the event that a Party is required, by a valid discovery request, to
            25   produce a Non-Party’s confidential information in its possession, and the Party is
            26   subject to an agreement with the Non-Party not to produce the Non-Party’s
            27   confidential information, then the Party shall:
            28
                                                           12
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                             2:19-CV-06430 – FMO (RAOX)
144770058
   Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 14 of 18 Page ID #:690



             1                (1)   promptly notify in writing the Requesting Party and the Non-
             2   Party that some or all of the information requested is subject to a confidentiality
             3   agreement with a Non-Party;
             4                (2)   promptly provide the Non-Party with a copy of the Stipulated
             5   Protective Order in this Action, the relevant discovery request(s), and a reasonably
             6   specific description of the information requested; and
             7                (3) make the information requested available for inspection by the
             8   Non-Party, if requested.
             9         (c) If the Non-Party fails to seek a protective order from this court within 14
            10   days of receiving the notice and accompanying information, the Receiving Party
            11   may produce the Non-Party’s confidential information responsive to the discovery
            12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
            13   not produce any information in its possession or control that is subject to the
            14   confidentiality agreement with the Non-Party before a determination by the court.
            15   Absent a court order to the contrary, the Non-Party shall bear the burden and
            16   expense of seeking protection in this court of its Protected Material.
            17   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
            18         If a Receiving Party learns that, by inadvertence or otherwise, it has
            19   disclosed Protected Material to any person or in any circumstance not authorized
            20   under this Stipulated Protective Order, the Receiving Party must immediately (a)
            21   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
            22   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
            23   the person or persons to whom unauthorized disclosures were made of all the terms
            24   of this Order, and (d) request such person or persons to execute the
            25   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
            26   A.
            27
            28
                                                           13
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                               2:19-CV-06430 – FMO (RAOX)
144770058
   Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 15 of 18 Page ID #:691



             1   11.   INADVERTENT             PRODUCTION            OF         PRIVILEGED             OR
             2         OTHERWISE PROTECTED MATERIAL
             3         When a Producing Party gives notice to Receiving Parties that certain
             4   inadvertently produced material is subject to a claim of privilege or other
             5   protection, the obligations of the Receiving Parties are those set forth in Federal
             6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
             7   whatever procedure may be established in an e-discovery order that provides for
             8   production without prior privilege review. Pursuant to Federal Rule of Evidence
             9   502(d) and (e), the attorney-client privilege or work product protection is not
            10   waived by the inadvertent disclosure of a communication or information covered
            11   by the attorney-client privilege or work product protection.
            12   12.   MISCELLANEOUS
            13         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
            14   person to seek its modification by the Court in the future.
            15         12.2 Right to Assert Other Objections. By stipulating to the entry of this
            16   Protective Order, no Party waives any right it otherwise would have to object to
            17   disclosing or producing any information or item on any ground not addressed in
            18   this Stipulated Protective Order. Similarly, no Party waives any right to object on
            19   any ground to use in evidence of any of the material covered by this Protective
            20   Order.
            21         12.3 Filing Protected Material. A Party that seeks to file under seal any
            22   Protected Material must comply with Local Civil Rule 79-5. Protected Material
            23   may only be filed under seal pursuant to a court order authorizing the sealing of the
            24   specific Protected Material at issue. If a Party’s request to file Protected Material
            25   under seal is denied by the court, then the Receiving Party may file the information
            26   in the public record unless otherwise instructed by the court.
            27
            28
                                                          14
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                                  2:19-CV-06430 – FMO (RAOX)
144770058
   Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 16 of 18 Page ID #:692



             1   13.   FINAL DISPOSITION
             2         After the final disposition of this Action, within 60 days of a written request
             3   by the Designating Party, each Receiving Party must return all Protected Material
             4   to the Producing Party or destroy such material. As used in this subdivision, “all
             5   Protected Material” includes all copies, abstracts, compilations, summaries, and
             6   any other format reproducing or capturing any of the Protected Material. Whether
             7   the Protected Material is returned or destroyed, the Receiving Party must submit a
             8   written certification to the Producing Party (and, if not the same person or entity, to
             9   the Designating Party) by the 60 day deadline that (1) identifies (by category,
            10   where appropriate) all the Protected Material that was returned or destroyed and
            11   (2) affirms that the Receiving Party has not retained any copies, abstracts,
            12   compilations, summaries or any other format reproducing or capturing any of the
            13   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
            14   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
            15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
            16   reports, attorney work product, and consultant and expert work product, even if
            17   such materials contain Protected Material. Any such archival copies that contain or
            18   constitute Protected Material remain subject to this Protective Order as set forth in
            19   Section 4 (DURATION).
            20   //
            21   //
            22   //
            23   //
            24   //
            25   //
            26   //
            27   //
            28
                                                           15
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                                2:19-CV-06430 – FMO (RAOX)
144770058
   Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 17 of 18 Page ID #:693



             1   14. VIOLATION
             2         Any violation of this Order may be punished by appropriate measures
             3   including, without limitation, contempt proceedings and/or monetary sanctions.
             4
             5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
             6
                 Dated: June 17, 2020           LAW OFFICES OF MICHAEL R. SHAPIRO
             7
             8                                  By: /s/ Michael R. Shapiro
             9                                     Attorneys for Plaintiff THE MUSIC FORCE,
                                                   LLC
            10
            11
                 Dated: June 17, 2020           KATTEN MUCHIN ROSENMAN LLP
            12
            13                                  By: /s/ Zia F. Modabber
                                                   Attorneys for Defendants
            14                                     SONY MUSIC ENTERTAINMENT and
            15                                     MONTERO LAMAR HILL P/K/A LIL NAS
                                                   X
            16
            17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
            18
            19   DATED: June 17, 2020
            20
            21   ______________________________________
            22   HON. ROZELLA A. OLIVER
                 United States Magistrate Judge
            23
            24
            25
            26
            27
            28
                                                        16
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                            2:19-CV-06430 – FMO (RAOX)
144770058
   Case 2:19-cv-06430-FMO-RAO Document 95 Filed 06/17/20 Page 18 of 18 Page ID #:694



             1                                       EXHIBIT A
             2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
             3   I, _____________________________ [print or type full name], of __________
             4   ______________________ [print or type full address], declare under penalty of
             5   perjury that I have read in its entirety and understand the Stipulated Protective
             6   Order that was issued by the United States District Court for the Central District of
             7   California on [date] in the case of The Music Force, LLC v. Montero Lamar Hill, et
             8   al., Case No. 2:19-cv-06430 – FMO (RAOx). I agree to comply with and to be
             9   bound by all the terms of this Stipulated Protective Order and I understand and
            10   acknowledge that failure to so comply could expose me to sanctions and
            11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
            12   any manner any information or item that is subject to this Stipulated Protective
            13   Order to any person or entity except in strict compliance with the provisions of this
            14   Order.
            15   I further agree to submit to the jurisdiction of the United States District Court for
            16   the Central District of California for enforcing the terms of this Stipulated
            17   Protective Order, even if such enforcement proceedings occur after termination of
            18   this action.
            19   I hereby appoint __________________________ [print or type full name] of
            20   _______________________________________ [print or type full address and
            21   telephone number] as my California agent for service of process in connection with
            22   this action or any proceedings related to enforcement of this Stipulated Protective
            23   Order.
            24   Date: ______________________________________
            25   City and State where sworn and signed: _________________________________
            26   Printed name: _______________________________
            27   Signature: __________________________________
            28
                                                          17
                 AMENDED STIPULATED PROTECTIVE ORDER
                                                                               2:19-CV-06430 – FMO (RAOX)
144770058
